

108 HR 3415 IH: Pinyon-Juniper Related Projects Implementation Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3415IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Horsford (for himself and Mr. Amodei) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo facilitate planning, permitting, administration, implementation, and monitoring of pinyon-juniper dominated landscape restoration projects within Lincoln County, Nevada, and for other purposes.1.Short titleThis Act may be cited as the Pinyon-Juniper Related Projects Implementation Act.2.Facilitation of pinyon-juniper related projects(a)Availability of special account under Lincoln County Land Act of 2000Section 5(b) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048), is amended—(1)in paragraph (1)—(A)in subparagraph (B), by inserting and implementation after development; and(B)in subparagraph (C)—(i)in clause (i), by striking ; and at the end and inserting a semicolon;(ii)in clause (ii), by striking ; and at the end and inserting a semicolon; and(iii)by adding at the end the following:(iii)planning, permitting, administration, implementation, and monitoring of pinyon-juniper dominated landscape restoration projects within Lincoln County, consistent with the Ely Resource Management Plan; and(iv)completing compliance activities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), related mitigation plans, and archeological research and resource inventory in compliance with the National Historic Preservation Act (16 U.S.C. 470 et seq.), the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), and Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) for areas of proposed land use authorizations and rights-of-way required for development of land conveyed pursuant to this Act and the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403) and as required for authorization of leases, rights-of-way, and development within the Bureau of Land Management-designated Dry Lake Valley North Solar Energy Zone; and; and(2)by adding at the end the following:(3)Waiver of feesProcessing of applications for rights-of-way submitted by a local government or regional government to serve land conveyed pursuant to this Act shall not require payment of cost recovery fees or payment of contributed funds.(4)Cooperative agreementsEstablishment and funding of cooperative agreements between the Bureau of Land Management and Lincoln County, Nevada, shall be required for County-provided law enforcement and planning related activities regarding—(A)wilderness in Lincoln County, Nevada, designated by the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);(B)cultural resources identified, protected, and managed pursuant to that Act;(C)planning, management, and law enforcement associated with the Silver State OHV Trail designated by that Act; and(D)planning associated with land disposal and related land use authorizations required for utility corridors and rights of way to serve land that has been, or is to be, disposed of pursuant to that Act and this Act..(b)Availability of special account under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103 of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2406) is amended—(1)in subsection (b)(3)—(A)in subparagraph (E), by striking ; and at the end and inserting a semicolon;(B)in subparagraph (F), by striking the period at the end and inserting a semicolon;(C)by adding at the end the following:(G)planning, permitting, administration, implementation, and monitoring of pinyon-juniper dominated landscape restoration projects within Lincoln County, consistent with the Ely Resource Management Plan; and(H)completing compliance activities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), related mitigation plans, and archeological research and resource inventory in compliance with the National Historic Preservation Act (16 U.S.C. 470 et seq.), the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), and Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) for areas of proposed land use authorizations and rights-of-way required for development of land conveyed pursuant to this Act and the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1046) and as required for authorization of leases, rights-of-way, and development within the Bureau of Land Management-designated Dry Lake Valley North Solar Energy Zone.; and(2)by adding at the end the following:(d)Waiver of feesProcessing of applications for rights-of-way submitted by a local government or regional government to serve lands conveyed pursuant to this Act shall not require payment of cost recovery fees or payment of contributed funds.(e)Cooperative agreementsEstablishment and funding of cooperative agreements between the Bureau of Land Management and Lincoln County, Nevada, shall be required for County-provided law enforcement and planning related activities regarding—(1)wilderness in Lincoln County, Nevada, designated by this Act;(2)cultural resources identified, protected, and managed pursuant to this Act;(3)planning, management, and law enforcement associated with the Silver State OHV Trail designated by this Act; and(4)planning associated with land disposal and related land use authorizations required for utility corridors and rights of way to serve land that has been, or is to be, disposed of pursuant to this Act and the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1046)..3.Disposition of proceeds(a)Disposition of proceeds under Lincoln County Land Act of 2000Section 5(a)(2) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1047) is amended by inserting and economic development after schools.(b)Disposition of proceeds under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103(b)(2) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended by striking and transportation and inserting transportation, and economic development.4.Certain land in utility corridor not withdrawnSection 301(c) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2413) is amended in the matter preceding paragraph (1) by inserting (other than land in the corridor located in sections 7, 8, 9, 10, and 15, T. 7 N., R. 68 E.) after subsection (a).